DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0059514 (“Hoffman”) in view of US 2009/0152596 (“Yang”).	3
B. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang and US 6,242,324 (“Kub”).	9
C. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang and Kub, as applied to claim 8 above, and further in view of US 2017/0102356 (“Lin”).	17
D. Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang, US 2011/0263036 (“Blauw”) and US 2008/0283995 (“Bucki”).	18
E. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang, Blauw, and Bucki as applied to claim 12 above and further in view of US 2010/0066348 (“Merz”).	21
III. Response to Arguments	22
Conclusion	26


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0059514 (“Hoffman”) in view of US 2009/0152596 (“Yang”).
Claim 14 reads,
14. (Original) A fluid sensor device comprising:
[1] a CMOS arrangement comprising a metallization layer;
[2a] a fin-FET arrangement configured to function as a fluid sensitive fin-FET arrangement and to generate a fluid sensor signal, 
[2b] wherein the fin-FET arrangement is arranged over the CMOS arrangement and
[2c]  wherein the fin-FET arrangement comprises source and drain regions;

[4] wherein the fin-FET arrangement is configured to transfer the fluid sensor signal to the CMOS arrangement via the interconnecting structure, and 
[5] wherein the CMOS arrangement is configured to process the fluid sensor signal; and
[6a] wherein the fluid sensor device further comprises
[6b] a channel comprising an inlet and an outlet, 
[6c] wherein the fin-FET arrangement is configured to be at least partially exposed in the channel to allow a fluid comprising an analyte to contact the fin-FET arrangement.

With regard to claim 14, Hoffman discloses,
14. (Original) A fluid sensor device [e.g. Figs. 3A-3F, 17A-17C, 18B, 18C] comprising:
[1] a CMOS arrangement [e.g. 10 in Fig. 1K, 1L, 1P, 4A-4C, (¶ 338); 410/420/422/424 in Figs. 34A-34J (¶¶ 561-562)]  comprising a metallization layer [(1) e.g. 22, 24 in Figs. 1P, 2B (¶ 350); (2) shown but not labeled in Figs. 4A-4C, 7A, and 8 as being the metallization running between the source 22/drain 24 and the transistor formed in/on CMOS wafer 10; (3) e.g. 422, 424 and other metallization not shown in Fig. 34A (¶¶ 561-562)]  [see further discussion below];
[2a] a …[Si nanowire]…-FET arrangement [Fig. 1K, 1L, 1P (¶¶ 344-345, 350); 430 in Figs. 34A-34J] configured to function as a fluid sensitive fin-FET arrangement and to generate a fluid sensor signal [¶¶ 308-319, 336-345; analyte fluid 64 shown in at least Figs. 3A-3E (¶ 361)], 
[2b] wherein the …[Si nanowire]…-FET arrangement is arranged over the CMOS arrangement [as shown in Figs. 1K, 1L, 1P, 26A-26F, 29A-29G, 32A-32E, 34A-34J] and
[2c] wherein the …[Si nanowire]…-FET arrangement comprises source and drain regions [left and right n-doped regions 15, respectively, in Figs. 1K-1L, are source and drain regions, as stated in ¶ 346 (infra); also abstract and ¶¶ 55, 57, 83, 257];
a contact [metal (e.g. Cu)-filled openings shown but not labeled in Fig. 34F plus barrier layer, adhesion layer and “bond pad 448” in Fig. 34G (¶¶ 561-562)] to the metallization layer 422, 424 and the …[Si nanowire]…-FET arrangement 430, 
[3b] wherein the contact [supra] comprises an interconnecting structure [generally at 448 (¶¶ 561-562)] configured to interconnect the metallization layer [422, 424, etc.] and the …[Si nanowire]…-FET arrangement 430 [as shown in Figs. 34G-34J (¶¶ 561-562)]  [see further discussion below];
[4] wherein the …[Si nanowire]…-FET arrangement 430 is configured to transfer the fluid sensor signal to the CMOS arrangement 410 via the interconnecting structure [supra]  [¶¶ 51, 56-57, 308-319; Figs. 13A-13I, 14A-14H], and 
[5] wherein the CMOS arrangement [supra] is configured to process the fluid sensor signal [¶¶ 306-319; Figs. 13A-13I and 14A-14H]; and
[6a] wherein the fluid sensor device further comprises
[6b] a channel [“flow channels” in e.g. 17A-17C; ¶¶ 703-707] comprising an inlet and an outlet [e.g. microvalves 98, 99 and shown at arrows at flow control member 96 shown in Figs. 38E and 39; ¶ 721], 
[6c] wherein the …[Si nanowire]…-FET arrangement 430 is configured to be at least partially exposed in the channel to allow a fluid comprising an analyte to contact the …[Si nanowire]…-FET arrangement [as shown in Figs. 17A-17C, 38E].

With regard to feature [1] of claim 14, Hoffman states, “In various embodiments, the semiconductor-based primary base structure (10) can be configured to support a semiconductor, e.g. CMOS, construct.”  (Hoffman: ¶ 338; emphasis added)  In addition, Hoffman states, “FIG. 34A illustrates a graphene material layer (430) deposited or formed on a ROIC semiconductor wafer, such as a CMOS wafer, that includes a semiconductor substrate (410), a dielectric layer over the substrate (420) and one or [more] metal layers in or on the dielectric layer that form interconnects, including a conductive source (422) and drain (424).”  (Hoffman: ¶ 562; emphasis added).  See also “CMOS wafer” in Fig. 21, and “Si CMOS” in Figs. 26A-26F, 29A-29G, 32A-32E.  
feature [2c] of claim 14, Hoffman explicitly states that the FET, whether a 2D semiconductor nanowire (NW), e.g. Si NW, or 3D FET can be doped to have source and drain regions, stating,
[0257] … In other instances, such as for a semiconductor NW, e.g. a Si NW, portions of the NW itself may be doped to form conductive sources or drains and these in turn may be contacted by a metal or polysilicon conductive material.
[0346] FIG. 1L depicts a side sectional view of one embodiment of the semiconductor NW ChemFET (32) of FIG. 1K (section X-X), wherein the ChemFET (32) is configured as a MOSFET.  In this embodiment the semiconductor NW channel is doped so that an n semiconductor region (15), a p semiconductor region (16) and another n semiconductor region (15) form an n-p-n junction in the sensing region (26) of the channel. Source (22) and drain (24) contacts are provided that contact the channel and a gate (12) is formed over the channel region (26) and electrically isolated from the channel by a gate dielectric (14). 
(Hoffman: ¶¶ 257, 346; emphasis added)

With regard to features [3a]-[3b] of claim 14, Hoffman states,
FIG. 34F illustrates the filling of the etched trenches [Fig. 34E], such as by a damascene copper process comprising depositing a barrier, depositing a liner, copper electroplating and Chemical Mechanical Polishing (CMP).  There may be an optional addition of a work function matching material prior to the damascene trench fill process.  FIG. 34G illustrates a deposit of a barrier/adhesion layer, deposit of a bondable pad material and an interconnect material, such as aluminum, patterning and etching of the aluminum interconnect and the pad layer [448].
(Hoffman: ¶ 562; emphasis added)
Hoffman also shows in, e.g. Figs. 4A-4C, 5B, 7A, and 8, but does not label, the claimed “metallization layer” of the CMOS wafer 10 as being the metallization shown in dielectric layer 20 running between the source 22/drain 24 of the chemFET and the transistor formed in/on CMOS wafer 10, said transistor having only the gate electrode labeled as “gate” but also showing, but not labeling, the associated source and drain of the CMOS transistor. 


With regard to features [2a], [3a], [3b], [4] and [6c] of claim 14, specifically the requirement for the chemFET to be a “finFET”, Hoffman discloses, e.g., a Si nanowire FET (Figs. 1J, 1K, 1L; ¶¶ 344-345) rather than a finFET.  Importantly, the only distinction between the Si nanowire FET shown in Fig. 1K of Hoffman and a finFET is that the Si fin is taller than the Si nanowire 30, the fin forming more of a 3D channel rather the 2D channel of a FET.  Hoffman further indicates that the chemFETs can have a 3D channel connecting the source and drain electrodes, rather than a 1D or 2D channel, stating in this regard,
[0055] One aspect of the present disclosure is a ChemFET.  These ChemFETs are preferably fabricated using semiconductor IC fabrication methods on a semiconductor wafer used for semiconductor manufacturing, and in preferred embodiments, on top of or over an integrated circuit structure made using semiconductor IC fabrication methods.  The instant ChemFETs typically comprise a conductive source, a conductive drain, and a channel composed of a one-dimensional nanomaterial (1D nanomaterials are very long in comparison to their cross-sectional area and may be thought of as wires or tubes, with silicon NanoWires (Si NWs) or Carbon NanoTubes (CNTs) being examples) or a 2D nanomaterial (2D nanomaterials are very thin and spread in two directions to form sheets, with graphene or MoS2 being examples) and/or a three-dimensional (3D) transistor material, which channel extends from the source to the drain and may be fabricated using semiconductor IC fabrication techniques on top of or over a wafer or other substrate.  In some embodiments there may be multiple channels between the source and the drain.  …
[0057] In use, desired chemical reactions or biologic activity that occurs in proximity to the ChemFET results in a change in electric charge or electric field strength that can be sensed.  Particularly, changes in electric charge or electric field affect the gate voltage which in turn changes conductance through the 1D, 2D, and/or 3D channel member connecting the source and the drain electrodes—thus chemical reactions or biologic activity may be transduced and detected by the ChemFET. 
(Hoffman: ¶¶ 55, 57; emphasis added)
Yang teaches that the two methods by which Hoffman suggests the single-crystal Si layer 30 (Hoffman: Fig. 1G: ¶ 344: “crystalline silicon as depicted in FIG. 1G”) is made, i.e. by deposition or etching (Hoffman: Fig. 1J; ¶ 344: “a nanowire formed by etching or depositing of a semiconductor layer”), have many drawbacks including difficulties in production and signal reproducibility:
[0009] FIG. 1B shows an FET sensor having a semiconductor structure in which a carbon nanotube or silicon nanowire is formed between a source and a drain.  The FET sensor detects a target material using a change in conductivity of the carbon nanotube or silicon nanowire caused when a sensing material attached to the carbon nanotube or silicon nanowire is combined with the target material.  Since a structure can be fabricated to have a size of 20 nm or less using a carbon nanotube or silicon nanowire, even a small amount of target material can cause enough depletion to enable high-sensitivity detection.  However, such a carbon nanotube or silicon nanowire is made through chemical synthesis and thus is difficult to fix at a desired position on a sensor chip. 
[0010] … A carbon nanotube or silicon nanowire synthesized by a Chemical Vapor Deposition (CVD) method can be miniaturized but is difficult to mass-produce.  Use of a Silicon-on-Insulator (SOI) substrate enables mass-production, but limits miniaturization.  For example, in SOI wafers currently used in mass-production lines, the uppermost silicon thin film is produced to a reduced thickness of 50 nm.  An additional semiconductor process enables the thickness to be reduced to 20 nm but reduces process flexibility, thereby reducing production yield and increasing unit cost.  In addition, the thinner an upper silicon layer of an SOI substrate, the larger an interface effect between the upper silicon layer and a Buried Oxide (BOX) layer.  This affects the conductivity of the semiconductor structure, and reduces a Signal-to-Noise Ratio (SNR), thus deteriorating signal reproducibility.  In addition, even when a target material is not combined with a sensing material, the semiconductor structure may already have been depleted by the interface effect, and current may not flow. Consequently, a signal may not be detected.
(Yang: ¶¶ 9-10; emphasis added)
The invention taught in Yang eliminates the difficultly of depositing Si nanowires or thinning the Si layer of the SOI substrate down to 20 nm, by making the chemFETs from finFETs rather than from Si nanowire FETs (Yang: ¶¶ 11-12).  A finFET has the same 30.  
Inasmuch as (1) the only distinction between the Si nanowire transistor (i.e. 2D channel) shown in Fig. 1K of Hoffman and the Si finFET transistors of Yang (i.e. 3D channel) is the height (thickness) of the single-crystal layer 30 and (2) Hoffman explicitly includes 3D-channel chemFETs, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make Hoffman’s single-crystal layer 30 the thickness (height) of a fin, at least because Yang teaches that the drawbacks of production and performance of Si nanowire FET sensors are eliminated by using finFET sensors instead (Yang: e.g. at ¶¶ 11-12).  As such, Yang may be seen as an improvement to Hoffman in these regards.  (See MPEP 2143.)
Inasmuch as the chemFETs in each of Hoffman and Yang have doped source and drain regions in the semiconductor material of the chemFETs (elements 15 in Hoffman’s Figs. 1K-1L [¶ 346, supra], and “source” and “drain” in Yang’s Fig. 2 [¶ 27]) the chemFETs of Hoffman modified to be a finFET, as taught in Yang also includes doped semiconductor regions forming the source and drain regions. 
This is all of the features of claim 14.

B. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang and US 6,242,324 (“Kub”).
Claim 1 reads,
1. (Original) A method for manufacturing a fluid sensor device, the method comprising: 

[1b] wherein the bonding is performed via the first dielectric layer and the planarized dielectric layer;
[2] removing the buried oxide and the silicon wafer; 
[3a] forming a fin-FET arrangement in the silicon layer, 
[3b] wherein the fin-FET arrangement is configured to function as a fluid sensitive fin-FET arrangement and 
[3c] wherein the fin-FET arrangement comprises source and drain regions; 
[4a] forming a contact to the metallization layer and the fin-FET arrangement, 
[4b] wherein the contact comprises an interconnecting structure configured to interconnect the metallization layer and the fin-FET arrangement; 
[5a] forming a channel comprising an inlet and an outlet, 
[5b] wherein the channel is configured to at least partially expose the fin-FET arrangement and to allow a fluid comprising an analyte to contact the fin-FET arrangement.

With regard to claim 1, Hoffman discloses, 
1. (Original) A method for manufacturing a fluid sensor device [e.g. Figs. 3A-3F, 17A-17C, 18B, 18C], the method comprising: 
[1a] bonding a …[2D nanomaterial]… arrangement comprising a [growth substrate 510], a …[metal layer 528]…, a …[2D nanomaterial layer 530]…, and a first dielectric layer 520 [Fig. ¶¶ 286-291], to a CMOS arrangement [e.g. 10 in Fig. 1K, 1L, 1P, 4A-4C, (¶ 338); 410/420/422/424 in Figs. 34A-34J (¶¶ 561-562)] comprising a metallization layer [(1) e.g. 22, 24 in Figs. 1P, 2B (¶ 350); (2) shown but not labeled in Figs. 4A-4C, 7A, and 8 as being the metallization running between the source 22/drain 24 and the transistor formed in/on CMOS wafer 10; (3) e.g. 422, 424 and other metallization not shown in Fig. 34A (¶¶ 561-562)] [Figs. 23, ¶¶ 522-529] [see discussion under claim 14, above]
[1b] wherein the bonding is performed via the first dielectric layer [520 under substrate 510] and the planarized dielectric layer [520 over CMOS ROIC substrate 511] [Fig. 23D; ¶¶ 522-529];
removing the …[metal layer 528]… and the …[growth]… wafer 510 [Fig. 23F; ¶ 529]; 
[3a] forming a …[Si nanowire]… -FET arrangement 430 in the silicon layer [Fig. 1K, 1L, 1P (¶¶ 344-345, 350); 430 in Fig. 34B; ¶ 562], 
[3b] wherein the …[Si nanowire]… -FET arrangement 430 is configured to function as a fluid sensitive …[Si nanowire FET 430]… arrangement [¶¶ 308-319, 336-345; analyte fluid 64 shown in at least Figs. 3A-3E (¶ 361)] and 
[3c] wherein the …[Si nanowire]… -FET arrangement comprises source and drain regions [left and right n-doped regions 15, respectively, in Figs. 1K-1L, are source and drain regions, as stated in ¶ 346 (infra); also abstract and ¶¶ 55, 57, 83, 257]; 
[4a] forming a contact [metal (e.g. Cu)-filled openings shown but not labeled in Fig. 34F plus barrier layer, adhesion layer and “bond pad 448” in Fig. 34G (¶¶ 561-562)]  to the metallization layer [422, 424, etc. (supra)] and the …[Si nanowire]… -FET arrangement 430, 
[4b] wherein the contact comprises an interconnecting structure [generally at 448 (¶¶ 561-562)] configured to interconnect the metallization layer [422, 424, etc. (supra)] and the …[Si nanowire]… -FET arrangement 430; 
[5a] forming a channel [“flow channels” in e.g. 17A-17C; ¶¶ 703-707] comprising an inlet and an outlet [e.g. microvalves 98, 99 and shown at arrows at flow control member 96 shown in Figs. 38E and 39; ¶ 721], 
[5b] wherein the channel is configured to at least partially expose the …[Si nanowire]… -FET arrangement 430 and to allow a fluid comprising an analyte to contact the …[Si nanowire]… -FET arrangement 430 [as shown in Figs. 17A-17C, 38E].

With regard to features [1a] and [2] of claim 1, generally regarding the bonding of the SOI wafer to the CMOS wafer, Hoffman more generally discusses this process of transferring the 2D nanomaterial layer 530 (or 430 or 30) from a donor substrate to the CMOS ROIC wafer 511 at paragraphs [0286]-[0291], which specifically discusses transferring a silicon layer from “a Si NW [nanowire] grown or formed separately from the biosensor substrate [i.e. the CMOS ROIC wafer]” (¶ 286).  As shown in Figs. 23A-23F, the example of transferring the 2D nanomaterial layer 530 from the growth (donor) substrate 510 to the CMOS wafer 511 is 528 on which to grow the graphene.  However, the bonding of the claimed “first dielectric layer” 520 of the donor substrate 510 and the claimed “planarized dielectric layer” 520 of the CMOS ROIC substrate 511 by fusion bonding is clearly disclosed.  As such, Hoffman does not teach the claimed “SOI arrangement” for transferring the single crystal Si nanomaterial layer 530 only because on the graphene nanomaterial requires a metal catalyst layer 528 for growing the graphene layer 530 rather than the claimed “buried oxide”. 
Thus, to repeat, the only difference is that Hoffman does not teach that the transfer of the 2D nano-material 30 that may be single crystal Si (Hoffman: Figs. 1G, 1J, 1K; ¶ 344) is done from a SOI substrate.  
Kub teaches that is has long been known to transfer the Si layer 48 of an SOI substrate (said Si layer may be 200 to 500 nm thick) onto an already-fabricated CMOS circuitry 12 on a “P substrate” by bonding said Si layer 48 to the planar oxide layer 52 formed over said CMOS circuitry 12 and then removing the silicon handle wafer and the silicon oxide insulating layer (Kub: col. 11, lines 6-9: “An alternate approach is to bond a SOI wafer over the CMOS circuitry and remove the silicon handle substrate and silicon oxide etch stop layer.”).  Thus, Kub teaches at least the SOI substrate for bonding to a CMOS substrate for transferring the single-crystal Si layer from the SOI substrate to the CMOS substrate.  In general, see Kub at col. 10, line 47 to col. 11, line 9 and Fig. 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an SOI substrate having the Si handle substrate, buried oxide, and single-crystal Si, SOI layer, as taught in Kub, and to form the dielectric layer 520 on said single crystal Si SOI layer for fusion bonding to transfer the single-crystal Si layer to the 511 in Hoffman and then remove the Si handle wafer and the buried silicon dioxide layer as taught Kub because (1) it is generally the same process that Hoffman discloses for transferring the 2D nanomaterial layer 530 to the CMOS wafer 511 (Hoffman: Figs. 23A-23F, 24A-24F), and (2) Kub teaches that it is a very old and well-known process for transferring, specifically, a single-crystal Si layer to a CMOS substrate.

With regard to features [3a]-[3b], [4a]-[4b], and [5b] of claim 1, specifically the feature of making the chemFETs as Si finFETs, as opposed to the Si nanowire FETs shown in Figs. 1K-1L of Hoffman, is obvious in view of Yang for the reasons explained in detail under the rejection of claim 14, which is incorporated here as well.  
Further with regard to feature [3a], Hoffman shows in Figs. 34A to 34B that, after transferring the 2D nanomaterial layer 430 to the CMOS substrate 410, it is patterned to form the 1D or 2D chemFET channel (¶ 562).  As such, after the single-crystal Si layer (versus the graphene layer 430) is transferred to the CMOS wafer 10, 410, 511 by the process of Hoffman shown in Figs. 23A-23F using an SOI substrate, as taught in Kub, the single-crystal Si layer can be processed to form the finFETs as the chemFETs of the device—including the doping of the Si layer to form the source and drain regions of the finFET—as taught in Hoffman and Yang (supra).  

With regard to features [4a]-[4b] of claim 1, see discussion under features [3a]-[3b] of claim 14, above, which is incorporated here as well.
This is all of the features of claim 1.


2. (Original) The method according to claim 1, wherein the CMOS arrangement comprises an amplifying structure configured to amplify a signal from the fin-FET arrangement [Hoffman: ¶¶ 51, 255].
3. (Original) The method according to claim 2, wherein the metallization layer is configured to provide contact to the amplifying structure of the CMOS arrangement.
Inasmuch as the metallization of the CMOS electrically connects the chemFET to the integrated circuits of the CMOS wafer that include amplifier circuitry (Hoffman: ¶¶ 51, 255), it is seen to be inherent that the metallization provides electrical contact between amplifier circuitry of the CMOS and the chemFETs; otherwise, there could be no amplification of the chemFET signals, contrary to the disclosure in Hoffman that there is amplification provided by the CMOS integrated circuit (id.).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 4-6, Hoffman in view of Yang further teaches,
4. (Previously Presented) The method according to claim 1, further comprising
[1] forming a second dielectric layer 435 [Fig. 34D] over the fin-FET arrangement [430 of Hoffman made a finFET as taught by Yang (supra)], and 
[2] wherein the contact [supra] to the metallization layer [422, 424, etc. (supra)] and the fin-FET arrangement [430 of Hoffman made a finFET as taught by Yang (supra)] is configured to be at least partially enclosed by the planarized dielectric layer [420 in Fig. 34F which is the same as dielectric layer(s) 520 in Figs. 23D-23E] and the second dielectric layer 435 [as shown in Fig. 34F].
5. (Previously Presented) The method according to claim 4, further comprising forming a third dielectric layer 435 [of “SiO2”] over the contact and the fin-FET arrangement. [¶ 562: “FIG. 34H illustrates a deposit of SiO2 (435) (e.g. CVD), CMP, and a pad open etch to expose the bond pad (448).”]
6. (Previously Presented) The method according to 5, wherein the step of forming the channel [“flow channels”] comprises 
removing a portion of the second [435 in Fig. 34G] and third dielectric layer [435 in Fig. 34H to form the openings 438 and 437 to expose the channel of the Si finFET 430 of Hoffman/Yang as shown in Hoffman at Figs. 34H-34I; ¶ 562], and 
[2] bonding a microfluidic arrangement to the third dielectric layer 435 [Figs. 17A-17C, 38E]. 
The claimed microfluidic arrangement may include, in addition to the chambers 437/438, (1) the “flow channels” formed by bonding IC substrates and the lid 47 together at the third dielectric layer 35 (equals 435 in Figs. 34H-34I) as shown in Figs. 17A-17C (¶¶ 703-707) or (2) in Fig. 38E the microvalves 98 and cover 96 bonded to third dielectric 35 (equals 435 in Figs. 34H-34I).

With regard to claims 7-9, Hoffman further discloses, 
7. (Previously Presented) The method according to claim 1, wherein the contact comprises 
[1] a vertical arrangement comprising a first vertical portion configured to be in contact with the fin-FET arrangement 430, and a second vertical portion configured to be in contact with the metallization layer [422, 424, etc. as formed in Fig. 34F], 
[2] wherein the interconnecting structure [shown generally at 448 as formed in Fig. 34G] is configured to connect the metallization layer [422, 424, etc.] and the fin-FET arrangement 430 via the vertical arrangement [as shown in Fig. 34G].
8. (Previously Presented) The method according to claim 1, further comprising forming an etch stop layer 474 over the fin-FET arrangement [430 of Hoffman/Yang] prior to the step of forming the contact to the metallization layer and the fin-FET arrangement [¶ 562: “FIG. 34C illustrates an etch stop layer (ESL) (474) deposited over the graphene layer (430).”].
9. (Original) The method according to claim 8, wherein the etch stop layer 474 comprises a material selected from the group consisting of SiN, metal oxides, and metal [¶¶ 61-63, e.g. SiN at ¶ 556].

With regard to claim 10, Hoffman further discloses,

10. (Currently Amended) The method according to claim 8, 
[1] wherein the etch stop layer 474 is at least partially removed in conjunction with forming a sample chamber of the channel 437/438 [474 etched in Fig. 34J; ¶ 562], and 
[2] wherein a metal oxide layer [i.e. “a second analyte or reaction-sensitive layer (61)” shown in Fig. 3F; ¶ 388] is thereafter formed over the fin-FET arrangement [of Hoffman/Yang].
With regard to feature [1] of claim 10, Applicant asserts that support for the above feature is supported at p. 3, lines 27-30 and p. 15, lines 1-3 of the Instant Specification (Remarks filed 02/14/2022 at p. 9).  The Instant Specification at these locations indicates that the “sample chamber” includes the second 124 (Fig. 1i) and third 134 (Fig. 1m) dielectric layers formed over the finFET arrangement 120 rather than in the “microfluidic arrangement 140” that is bonded to the second dielectric layer 134 (Instant Specification, p. 15, lines 28-35; Fig. 1r).  As such, the channel 437/438 of Hoffman being part of the claimed “sample chamber” is consistent with the Instant Specification.
With regard to feature [2] of claim 10, Hoffman further teaches forming “an analyte or reaction-sensitive layer (34)” directly on the 2D nanomaterial layer 30 (e.g. Fig. 1P), which may be a metal oxide layer such as “aluminum oxide, hafnium oxide or a tantalum oxide” (¶ 350).  
This is all of the features of claim 10.

With regard to claim 11, Hoffman further discloses,
11. (Previously Presented) The method according to claim 1, wherein a portion of the interconnecting structure is exposed in order to form a bond pad opening [¶ 562: “FIG. 34H illustrates a deposit of SiO2 (435) (e.g. CVD), CMP, and a pad open etch to expose the bond pad (448).”].

C. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang and Kub, as applied to claim 8 above, and further in view of US 2017/0102356 (“Lin”).
Claim 10 reads,
10. (Currently Amended) The method according to claim 8, 
[1] wherein the etch stop layer is at least partially removed in conjunction with forming the channel, and 
[2] wherein a metal oxide layer is thereafter formed over the fin-FET arrangement.
With regard to claim 10, Hoffman further discloses,
10. (Currently Amended) The method according to claim 8, 
[1] wherein the etch stop layer 474 is at least partially removed in conjunction with forming a sample chamber of the channel 437/438 [474 etched in Fig. 34J; ¶ 562], and 
[2] … [not taught].
Hoffman further teaches forming “an analyte or reaction-sensitive layer (34)” directly on the 2D nanomaterial layer 30 (e.g. Fig. 1P), which may be a metal oxide layer such as “aluminum oxide, hafnium oxide or a tantalum oxide” (¶ 350).  Hoffman does not, however, indicate that the metal oxide is formed specifically on the Si nanowire FET (shown in Fig. 1K) after the channel 437/438.  
 Lin, like Hoffman, is directed to chemFET formed using a silicon substrate that may be an SOI substrate (Lin: ¶¶ 1-3, 31).  Also like Hoffman, Lin includes a sensing layer 214 formed in direct contact with the Si channel 208 of the FET that may be the same metal oxides as used Hoffman, i.e. aluminum oxide, hafnium oxide or a tantalum oxide (Lin: ¶ 24).  Still further like Hoffman, Lin teaches that the metal oxide sensing layer 214 can be deposited on the Si channel 208 before the dielectric layers 210, 212, 216 from which the channel, i.e. “well 215”, is formed (Lin: Figs. 5I, 6J), which are like the wells 437/438 in Hoffman.  In addition, Lin teaches that the 214 may be deposited after the well 215 is etched through the dielectric layers 210, 212, 216 (Lin: Figs. 2K, 2R).  Thus, Lin proves that it is merely a matter of design choice as to when the metal oxide sensing layer 214 is formed, relative to forming dielectric layers 210, 212, 216 and etching the channel 215 exposing the sensing region of the transistor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deposit the metal oxide analyte or reaction-sensitive layer 34 of Hoffman on the finFET of Hoffman/Yang after the channel 437/438 is formed in the claimed second and third dielectric layers 435 and the etch stop layer 474, because Lin proves that this order is merely a matter of design choice. 
This is also consistent with the configuration of the additional sensing layer 61 shown in Hoffman’s Fig. 3F (Hoffman: ¶ 388) albeit without including the claimed etch stop. 

D. Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang, US 2011/0263036 (“Blauw”) and US 2008/0283995 (“Bucki”).
Claim 12 reads,
12. (Original) A method for manufacturing a fluid sensor device, the method comprising: 
[1a] forming a fin-FET arrangement in a silicon layer of a silicon-on-insulator arrangement, comprising a silicon wafer, a buried oxide and the silicon layer,
[1b] wherein the fin-FET arrangement is configured to function as a fluid sensitive fin-FET arrangement and 
[1c] wherein the fin-FET arrangement comprises source and drain regions; 
[2] bonding the silicon-on-insulator arrangement to a temporary carrier; 
[3] removing the silicon wafer; 

[4b] wherein the bonding is performed via a dielectric layer of the silicon-of-insulator arrangement, such as the buried oxide, and the planarized dielectric layer; 
[5] removing the temporary carrier; 
[6a] forming a contact to the metallization layer and the fin-FET arrangement, 
[6b] wherein the contact comprises an interconnecting structure configured to interconnect the metallization layer and the fin-FET arrangement; 
[7a] forming a channel comprising an inlet and an outlet, 
[7b] wherein the channel is configured to at least partially expose the fin-FET arrangement and to allow a fluid comprising an analyte to contact the fin-FET arrangement.
As explained above in rejecting claims 1 and 14, Hoffman in view of Yang teaches each of features [1a], [1b], [1c], [6a], [6b], [7a], and [7b], noting that Yang teaches the formation of the finFETs on an SOI substrate including a Si wafer (i.e. “Si substrate” of “Sub”), a buried oxide (i.e. “Box”), and a single-crystal Si layer (i.e. “SOI”)  (Fig. 2 and 5A-5C).  That explanation is incorporated here.
Hoffman does not teach that the Si nanowire FETs shown in Figs. 1K-1L (formed as finFETs on an SOI substrate as taught by Yang) are formed first and then bonded to the CMOS wafer, as required by the order of steps recited in features [1a]-[5] of claim 12.
Blauw teaches that sensing structures and CMOS substrates can be formed on separate wafers and then bonded together, stating in this regard, “it is possible to fabricate the sensing structure on a separate wafer and to bond it to CMOS electronics using chip/wafer bonding and 3D-integration techniques (system in package: SiP)” (Blauw: ¶ 61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the sensing structure, i.e. the finFETs of Hoffman/Yang, 
In addition, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  The Instant Application fails to show any unexpected results for forming the finFETs after transferring the Si SOI layer from the SOI substrate or forming the finFETs before transferring the Si SOI layer having the formed finFETs. 
Then the only difference is that none of Hoffman, Yang, and Blauw teaches the use of the “temporary carrier” in the manner claimed, and therefore do not teach the process steps recited in features [2], [3], [4a], [4b], and [5] of claim 12.  However, the steps are well known in the art.
In this regard, Bucki teaches that it has long been known in the production of 3D integrated circuits to temporarily attach a handling wafer 30 over the device layer formed in/on the Si layer 12C of a processed SOI wafer (i.e. Si device layer 12C, buried oxide 12B, Si wafer 12A) and then to remove the Si wafer 12A and then fusion bond the buried oxide layer 12B to a planarized oxide layer, 46 or 50, of another fabricated substrate 34 and finally remove the temporary support wafer 30 (Bucki: Figs. 7A-7D; ¶¶ 66-77).  Thus, Bucki teaches at least features [2], [3], [4a], [4b], and [5] of claim 12, as follows:
12. (Original) A method for manufacturing a …[3D IC]… device, the method comprising: 
[1a] forming a … FET arrangement 14 in a silicon layer 12C of a silicon-on-insulator arrangement, comprising a silicon wafer 12A, a buried oxide 12B and the silicon layer 12C [¶¶ 66-67; Fig. 7A], …
[2] bonding the silicon-on-insulator arrangement 14/12A/12B/12C to a temporary carrier 30 [¶ 73; Fig. 7B]; 
[3] removing the silicon wafer 12C [¶ 71; Fig. 7C]; 
30 to a …[second FET 38]… arrangement 34 comprising a metallization layer 48 and a planarized dielectric layer 46 or 50 [noting that 50 is an optional dielectric; ¶¶ 73-74], 
[4b] wherein the bonding is performed via a dielectric layer of the silicon-of-insulator arrangement, such as the buried oxide 12B, and the planarized dielectric layer 46 or 50[as shown in Fig. 7C; ¶ 74]; 
[5] removing the temporary carrier [¶ 75]; 
[6a] forming a contact 26, 52 to the metallization layer 48 [of the second FET 38 arrangement 34] and the …FET arrangement 14 [¶ 77; Fig. 7D], 
[6b] wherein the contact comprises an interconnecting structure 26 configured to interconnect the metallization layer 48 and the …FET arrangement 14 [as shown in Fig. 7D]; …
Thus, in addition to forming the chemFET/finFET arrangement of Hoffman/Yang before bonding it to the CMOS arrangement of Hoffman, as taught by Blauw, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to use the transfer method taught in Bucki including each of the steps recited in features [2], [3], [4a], [4b], and [5].  The motivation, before the filing date of the claimed invention, would be to provide support to the chemFET/finFET arrangement of Hoffman/Yang by bonding the temporary carrier 30 as taught in Bucki.  
After removal of the carrier, the subsequent processing to form the contact and interconnect structures recited in features [6a]-[6b] and the channel recited in features [7a]-[7b] proceed as taught in Hoffman, as explained above. 
So done all of the features of claim 12 are taught. 

E. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yang, Blauw, and Bucki as applied to claim 12 above and further in view of US 2010/0066348 (“Merz”).
Claim 13 reads,

The prior art of Hoffman in view of Yang, Blauw, and Bucki, as explained above, teaches each of the features of claim 12. 
Hoffman and Yang does not teach that the sensing finFET is a nanopore finFET.
Merz teaches a chemFET for sensing analytes in a fluid made from a nanopore finFET.  The nanopore finFET is used to give good sensitivity for analyzing RNA and DNA (Merz: Fig. 9; ¶¶ 126-132).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the finFET of Hoffman/Yang as a nanopore finFET, in order to provide good sensing for DNA and RNA, as taught in Merz. 

III. Response to Arguments
The amendment to the specification to remove the reference character “121” (Remarks: p. 8) obviates the objection to the drawings.  
The amendment to claim 10 and the support to which Applicant refers at p. 3, lines 27-30 and p. 15, lines 1-3 of the Instant Specification (Remarks: p. 9) obviates the rejection under 35 USC 112(a). 
Examiner agrees with Applicant that there is antecedent basis for the term “the silicon-on-insulator arrangement”.  As such, the rejection under 35 USC 112(b) is withdrawn. 
Applicant’s arguments filed 02/14/2022 directed to the rejection over prior art have been fully considered, but they are not persuasive. 
First, with regard to independent claim 1, a method claim, Applicant argues that “Hoffman's fusion bonding is not the same as the bonding of a fin-FET arrangement to a CMOS st full ¶)  Examiner respectfully disagrees.  First, because claim 1 requires the Si layer, first, to be transferred from the SOI substrate to the CMOS wafer before processing the Si layer into the finFET, as is also shown in the initial stages in Figs. 1a-1h of the Instant Application.  Second, Applicant fails to indicate how claim 1 is limited such that Hoffman’s “fusion bonding” fails to read on the claimed “bonding” process.  In fact, Hoffman’s bonding process is identical to that shown in Figs. 1c-1f of the Instant Application at least in that an unprocessed Si layer is first bonded to the CMOS substrate and then processed into the Si NW FET. 
Second, Applicant argues that “the source and the drain are formed in a metal layer arranged on the ROIC wafer, and it is only a channel that may be transferred from a growth wafer to connect the channel material to the source and the drain”, which is allegedly different from the “claimed invention, wherein a transistor structure is formed in a fin-FET arrangement which is connected to a CMOS arrangement” (Remarks: p. 11, 2nd full ¶).  Examiner respectfully disagrees.  First, as already explained above, claim 1 is drawn to the embodiment wherein the Si layer of the SOI substrate is processed only after  being transferred to the CMOS substrate, so the Applicant’s argument is irrelevant since it is not applicable to claim 1.  Second, while forming the source and drain may be formed as a separate metal layer, as explained in the rejection of claim 14, Hoffman explicitly states that the source and drain regions can be formed by doping the Si NW, thereby making the metal layers source 22 and drain 24 contacts—not the source and drain themselves, as shown in Hoffman’s Figs. 1K and 1L (Hoffman: ¶¶ 257, 346).  
nd full ¶)  As explained in the rejection of claim 14, Hoffman explicitly states that the semiconductor channel can be any of 1D, 2D, and 3D (Hoffman: e.g. at ¶¶ 55, 57), a finFET being a 3D version of a 2D, Si nanowire (NW) FET.  Therefore, Applicant’s assertion of only 1D and 2D fails to consider the entirety of Hoffman.  Therefore, making the Si NW FET taller, it becomes a finFET, as suggested in Yang.  
Fourth, Applicant argues that “one of ordinary skill in the art would not simply consider to just replace the transfer of a 1D or 2D transistor nanomaterial to a CMOS arrangement with a fin-FET” (Remarks: sentence bridging pp. 11-12).  Examiner respectfully disagrees because, as already noted in these response to Applicant’s arguments, as well as in the rejection, Hoffman explicitly includes 3D semiconductor channel transfer and therefore 3D transistor material transfer which those having ordinary skill in the art, very well know, includes finFETs.  Moreover, one having ordinary skill in the art very well knows that the only distinction in a NW FET and a finFET is the height of the semiconductor material.  As such, Examiner respectfully maintains that one having ordinary skill in the art would, indeed, consider transferring a 3D semiconductor channel material because Hoffman explicitly includes 3D channel materials.  In addition, Yang points to problems associated with Si NM FETs, and suggesting finFETs are better, such that one having ordinary skill in the art would have good reason to make finFETs from the transferred 3D semiconductor layer explicitly suggested in Hoffman. 
explicit in Hoffman and is exactly what claim 1 requires, i.e. the semiconductor channel material from which the finFETs are subsequently formed is first transferred to the CMOS wafer from the SOI wafer and, only after the channel material from the SOI wafer is transferred, is the finFET formed (Instant Application: Figs. 1c to 1e). 
Sixth, as to independent claim 12, which requires fabrication of the finFET on the SOI substrate before transfer to the CMOS wafer, the rejection does not include Kub but instead includes Blauw and Bucki, which Applicant fails to address substantively, relying instead on the arguments directed to the different embodiment claimed in independent claim 1.  (Remarks: pp. 12 and 13).  Examiner respectfully maintains that the prior art references support a proper prima facie case of obviousness as to claim 12 for the reasons explained in the rejection. 
Seventh, as to dependent claims 10 and 13 (Remarks: pp. 12-14), Applicant relies on the arguments directed to claim 1, which were not found persuasive (supra).
Eighth, as to independent claim 14—a device claim rather than a process claim, as claims 1-13 are directed—Applicant again relies on the arguments directed to claim 1 (Remarks: p. 14), which were not found persuasive (supra).  Moreover, Examiner notes that the process limitations that Applicant discussed in the context of claims 1 and 12 have no bearing on the structure disclosed in claim 14.  
For all of the above reasons, Applicant’s arguments are not found persuasive.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814